        Case 2:18-cv-01651-JCC Document 26 Filed 02/27/20 Page 1 of 2



 1                                                                    District Judge John C. Coughenour

 2
                                 UNITED STATES DISTRICT COURT
 3                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 4

 5    HARAM CORPORATION, a Washington                   Case No. 2:18-cv-01651-JCC
      for profit Corporation, d/b/a DREXEL
 6    DELI & GROCERY,
      NAI KYU LEE, an Individual,
 7    MYUNG H. LEE, an Individual, and
      MYUNG HEE LEE, an Individual,
 8                                                     JOINT STIPULATION OF
                                                       VOLUNTARY DISMISSAL
 9                       Plaintiffs,

10           v.

11    UNITED STATES OF AMERICA,

12                       Defendant.

13

14
            Plaintiffs, HARAM CORPORATION, a Washington for profit Corporation, d/b/a
15
     DREXEL DELI & GROCERY, NAI KYU LEE, an Individual, MYUNG H. LEE, an Individual,
16

17   and MYUNG HEE LEE, an Individual, and Defendant, the UNITED STATES OF AMERICA, by

18   and through their respective counsel of record, hereby stipulate and agree that the above-captioned
19   action is voluntarily dismissed, with prejudice, pursuant to Federal Rule of Civil Procedure
20
     41(a)(1)(A)(ii), with each party to bear its own costs and attorneys’ fees.
21

22
                                          [Signature Page Follows]
23

24

25

26

27

28    JOINT STIPULATION OF                                                         METROPOLITAN LAW GROUP, PLLC
                                                                                    1971 W. LUMSDEN ROAD, #326
      VOLUNTARY DISMISSAL Case No. C18-1651-JCC - 1                                 BRANDON, FLORIDA 33511-8820
                                                                                     TELEPHONE: (813) 228-0658
       Case 2:18-cv-01651-JCC Document 26 Filed 02/27/20 Page 2 of 2



 1                                     HARAM CORPORATION D/B/A
                                       DREXEL DELI & GROCERY, NAI KYU LEE, AN INDIVIDUAL,
 2                                     MYUNG H. LEE, AN INDIVIDUAL, AND MYUNG HEE LEE,
                                       AN INDIVIDUAL
 3

 4   Dated: February 27, 2020          By:/s/ Andrew Z. Tapp
                                       Andrew Z. Tapp (FBN 68002)
 5                                     Pro Hac Vice
                                       METROPOLITAN LAW GROUP, PLLC
 6                                     1971 W. Lumsden Road, #326
                                       Brandon, Florida 33511-8820
 7                                     Telephone: (813) 228-0658
                                       Email: andrew@metropolitan.legal
 8
                                       and
 9

10                                     By:/s/ Stephen Pratt Hokanson
                                       Stephen Pratt Hokanson, Esq. (WSBA 48519)
11                                     CHAE LAW FIRM, P.S.
                                       15 S. Grady Way, Ste. 410
12                                     Renton, Washington 98057
                                       Telephone: (425) 260-3136
13                                     Email: pratt@chaelawfirmps.com

14                                     COUNSEL FOR PLAINTIFFS

15                                     UNITED STATES OF AMERICA

16
                                       BRIAN T. MORAN
17                                     United States Attorney
18   Dated: February 27, 2020          By:/s/ Ashley C. Burns
19                                     ASHLEY C. BURNS, NY Bar #5186382
                                       Assistant United States Attorney
20                                     700 Stewart Street, Suite 5220
                                       Seattle, WA 98101-1271
21                                     Telephone: (206) 553-7970
                                       Email: Ashley.burns@usdoj.gov
22

23                                     COUNSEL FOR DEFENDANT

24

25

26

27

28    JOINT STIPULATION OF                                            METROPOLITAN LAW GROUP, PLLC
                                                                       1971 W. LUMSDEN ROAD, #326
      VOLUNTARY DISMISSAL Case No. C18-1651-JCC - 2                    BRANDON, FLORIDA 33511-8820
                                                                        TELEPHONE: (813) 228-0658
